  Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 1 of 13 Page ID #:147




 1   BOWMAN AND BROOKE LLP
     Brian Takahashi(SBN; 146505)
 2 970 West 190th Street, Suite 700                              ----------                ~s mod.~~'ed
   i Torrance, California 90502                                   ~ T I ~ ~ t~ U~ u~~~ ~;~.Hx(~d~e.
 3 Tel No.: 310/ 768-3068
     Fax No.: 310/ 719-1019                                       D ATED: la ~~- ~o~S
 4 brian.takahashi~ci,bowmanandbrooke.com
 5                                                                ~-G~-
        BOWMAN AND BROOKE LLP                                     Ui~litD STATES ftiIAGISTRa1 E J ~~~~
 6      Michael J. Hurvitz(SBN: 249050)
        Patrick J. Raue (SB~V: 293004)
 7      750 B Street Suite 1740
 8      San Diego CAA 92104
        Tel No.: X19/ 376-2500
 9      Fax No.: 619/ 376-2501
        michael.hurvitz bowmanandbrooke.com
10      patnc .raue owmanan roo e.com

11
   Attorneys for Defendant
12 JAGUAR    LAND ROVER NORTH AMERICA,LLC
13
                             UNITED STATES DISTRICT COURT
14
                           CENTRAL DISTRICT OF CALIFORNIA
15 '~
     VRAM ISMAILYAN,an                            CASE NO.: 2:17-cv-07225-FMO-AGR
16 i individual;
                                                 (Transferred from U.S. District Court of
17                         Plaintiff,            California Southern District Case No. 3:1 7-
18                                               cv-01735-WQH-AGS)
              vs.
19 JAGUAR LAND ROVER NORTH                        Judge: Fernando M. Olguin Magistrate:
   AMERICA LLC,a corporation;                     Alicia G.Rosenberg
20 and DOES ~ through 10,inclusive,
                                                  STIPULATED PROTECTIVE ORDER;
21                         Defendants.           [PROPOSED]ORDER
22
                                                  Action Filed: July 24, 2017
23
24
25
              IT IS HEREBY STIPULATED by and between the Parties to Vram
26
        Ismailvan v. Jaguar Land Rover North America, LLC, et. al., by and through their
27
        respective counsel of record, that in order to facilitate the exchange of information
28
        and documents which may be subject to confidentiality limitations on disclosure

                                                 1    Case No.: 2:17-CV-07225-FMO-AGRx
                                                      STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 2 of 13 Page ID #:148



 1   due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
 2          1.    In this Stipulation and Protective Order, the words set forth below
 3 shall have the following meanings:
 4                a. "Proceeding" means the above-entitled proceeding Vram Ismail
 5                   v. Jaguar Land Rover North America, LLC, et. al„ United States
 6                   District Court —Central District, Case No. 2:17—cv-07225—FMO-
 7                    AGR.
 8                b. "Court" means the Hon. Fernando M. Olguin, or any other judge to
 9                    which this Proceeding may be assigned, including Court staff
10                   participating in such proceedings.
11                c. "Confidential" means any information which is in the possession of
12                   a Designating Party who believes in good faith that such
13                   information is entitled to confidential treatment under applicable
14                   law.
15                d. "Confidential Materials" means any Documents, Testimony or
16                   Information as defined below designated as "Confidential"
17                   pursuant to the provisions of this Stipulation and Protective Order.
18                e. "Designating Party" means the Party that designates Materials as
19                   "Confidential."
20                f. "Disclose" or "Disclosed" or "Disclosure" means to reveal,
21                   divulge, give, or make available Materials, or any part thereof, or
22                   any information contained therein.
23                g. "Documents" means (i) any "Writing," "Original," and "Duplicate"
24                   as those terms are defined by the Federal Rules of Evidence, which
25                   have been produced in discovery in this Proceeding by any person,
26                   and (ii) any copies, reproductions, or summaries of all or any part
27                   ofthe foregoing.
28                h. "Information" means the content ofDocuments or Testimony.


                                               2    Case No.: 2:17—CV-07225—FMO—AGRx
                                                    STIPULATED PROTECTNE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 3 of 13 Page ID #:149




 1                i. "Testimony" means all depositions, declarations or other testimony
 2                   taken or used in this Proceeding.
 3         2.     The Designating Party shall have the right to designate as
 4 "Confidential" any Documents, Testimony or Information that the Designating
 5   Party in good faith believes to contain non-public information that is entitled to
 6   confidential treatment under applicable law.
 7         3.     The entry of this Stipulation and Protective Order does not alter,
 8   waive, modify, or abridge any right, privilege or protection otherwise available to
 9   any Party with respect to the discovery of matters, including but not limited to any
10 Party's right to assert the attorney-client privilege, the attorney work product
11   doctrine, or other privileges, or any Party's right to contest any such assertion.
12         4.     Any Documents, Testimony or Information to be designated as
13 "Confidential" must be clearly so designated before the Document, Testimony or
14 Information is Disclosed or produced. The parties may agree that the case name
15   and number are to be part of the "Confidential" designation. The "Confidential"
16   designation should not obscure or interfere with the legibility of the designated
17 Information.
18                a. For Documents (apart from transcripts of depositions or other
19                   pretrial or trial proceedings), the Designating Party must affix the
20                   legend "Confidential" on each page of any Document containing
21                   such designated Confidential Material.
22                b. For Testimony given in depositions the Designating Party may
23                   either:
24                      i. identify on the record, before the close of the deposition, all
25                          "Confidential" Testimony, by specifying all portions of the
26                          Testimony that qualify as "Confidential;" or
27                      ii. designate the entirety of the Testimony at the deposition as
28                          "Confidential" (before the deposition is concluded) with the


                                               3    Case No.: 2:17—V-07225—FMO—AGI~
                                                    STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 4 of 13 Page ID #:150




 1                         right to identify more specific portions of the Testimony as

 2                         to which protection is sought within 30 days following

 3                         receipt of the deposition transcript. In circumstances where
 4                         portions of the deposition Testimony are designated for
 5                         protection, the transcript pages containing "Confidential"
 6                         Information may be separately bound by the court reporter,
 7                         who must affix to the top of each page the legend
 8                         "Confidential," as instructed by the Designating Party.
 9               c. For Information produced in some form other than Documents, and
10                  for any other tangible items, including, without limitation, compact
11                   discs or DVDs, the Designating Party must affix in a prominent
12                   place on the exterior of the container or containers in which the
13                  Information or item is stored the legend "Confidential."
14               d. If only portions of the Information or item warrant protection, the
15                  Designating Party, to the extent practicable, shall identify the
16                  "Confidential" portions.
17         5.    The inadvertent production by any of the undersigned Parties or non-
18   Parties to the Proceedings of any Document, Testimony or Information during
19   discovery in this Proceeding without a "Confidential" designation, shall be without
20   prejudice to any claim that such item is "Confidential" and such Parry shall not be
21   held to have waived any rights by such inadvertent production. In the event, that
22   any Document, Testimony or Information that is subject to a "Confidential"
23   designation is inadvertently produced without such designation, the Party that
24   inadvertently produced the document shall give written notice of such inadvertent
25   production within twenty (20) days of discovery of the inadvertent production,
26   together with a further copy of the subject Document, Testimony or Information
27   designated as "Confidential" (the "Inadvertent Production Notice"). Upon receipt
28   of such Inadvertent Production Notice, the Parry that received the inadvertently


                                                 Case No.: 2:1 7—CV-07225—FMO—AG
                                                 STIPULATED PROTECTIVE ORDER
  Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 5 of 13 Page ID #:151




 1   produced Document, Testimony or Information shall promptly destroy the
 2 inadvertently produced Document, Testimony or Information and all copies
 3 thereof, or, at the expense of the producing Party, return such together with all
 4   copies of such Document, Testimony or Information to counsel for the producing
 5   Party and shall retain only the "Confidential" designated Materials. Should the
 6 receiving Party choose to destroy such inadvertently produced Document,
 7   Testimony or Information, the receiving Party shall notify the producing Party in
 8   writing of such destruction within ten (10) days of receipt of written notice of the
 9   inadvertent production. This provision is not intended to apply to any inadvertent
10   production of any Information protected by attorney-client or work product
11   privileges. In the event, that this provision conflicts with any applicable law
12 regarding waiver of confidentiality through the inadvertent production of
13 Documents, Testimony or Information, such law shall govern.
14         6.    In the event that counsel for a Party receiving Documents, Testimony
15   or Information in discovery designated as "Confidential" objects to such
16   designation with respect to any, or all, of such items, said counsel shall advise
17   counsel for the Designating Party, in writing, of such objections, the specific
18   Documents, Testimony or Information to which each objection pertains, and the
19 specific reasons and support for such objections (the "Designation Objections").
20   Counsel for the Designating Party shall have thirty (30) days from receipt of the
21   written Designation Objections to either (a) agree in writing to de-designate
22 Documents, Testimony or Information pursuant to any or all of the Designation
23   Objections and/or (b) file a motion with the Court seeking to uphold any or all
24   designations on Documents, Testimony or Information addressed by the
25   Designation Objections (the "Designation Motion"). Pending a resolution of the
26   Designation Motion by the Court, any, and all existing designations on the
27 Documents, Testimony or Information at issue in such Motion shall remain in
28   place. The Designating Party shall have the burden on any Designation Motion of


                                             5   Case No.. 2:1 7—CV-07225—FMO—A T
                                                 STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 6 of 13 Page ID #:152



 1   establishing the applicability of its "Confidential" designation. In the event, that the
 2 Designation Objections are neither timely agreed to nor timely addressed in the
 3   Designation Motion, then such Documents, Testimony or Information shall be de-
 4   designated in accordance with the Designation Objection applicable to such
 5   material.
 6         7.     Access to and/or Disclosure of Confidential Materials designated as
 7 "Confidential" shall be permitted only to the following persons:
 8                a. the Court;
 9                b. (1) Attorneys of record in the Proceedings and their affiliated
10                   attorneys, paralegals, clerical and secretarial staff employed by
11                   such attorneys who are actively involved in the Proceedings and
12                   are not employees of any Party. (2) In-house counsel to the
13                   undersigned Parties and the paralegal, clerical and secretarial staff
14                   employed by such counsel. Provided, however, that each non-
15                   lawyer given access to Confidential Materials shall be advised that
16                   such Materials are being Disclosed pursuant to, and are subject to,
17                   the terms of this Stipulation and Protective Order and that they
18                   may not be Disclosed other than pursuant to its terms;
19                c. those officers, directors, partners, members, employees and agents
20                   of all non-designating Parties that counsel for such Parties deems
21                   necessary to aid counsel in the prosecution and defense of this
22                   Proceeding; provided, however, that prior to the Disclosure of
23                   Confidential Materials to any such officer, director, partner,
24                   member, employee or agent, counsel for the Party making the
25                   Disclosure shall deliver a copy of this Stipulation and Protective
26                   Order to such person, shall explain that such person is bound to
27                   follow the terms of such Order, and shall secure the signature of
28                   such person on a statement in the form attached hereto as Exhibit


                                               6 Case No.: 2:1 7-CV-07225-FMO-AGRx
                                                 STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 7 of 13 Page ID #:153



 1               "A•"
 2             d. court reporters in this Proceeding (whether at depositions,
 3                hearings, or any other proceeding);
 4             e. any deposition, trial or hearing witness in the Proceeding who
 5                previously has had access to the Confidential Materials, or who is
 6                currently or was previously an officer, director, partner, member,
 7                employee or agent of an entity that has had access to the
 8                Confidential Materials;
 9             f. any deposition or non-trial hearing witness in the Proceeding who
10                previously did not have access to the Confidential Materials;
11                provided, however, that each such witness given access to
12                Confidential Materials shall be advised that such Materials are
13                being Disclosed pursuant to, and are subject to, the terms of this
14                Stipulation and Protective Order and that they may not be
15               Disclosed other than pursuant to its terms;
16             g. mock jury participants, provided, however, that prior to the
17               Disclosure of Confidential Materials to any such mock jury
18               participant, counsel for the Party making the Disclosure shall
19               deliver a copy of this Stipulation and Protective Order to such
20               person, shall explain that such person is bound to follow the terms
21               of such Order; and shall secure the signature of such person on a
22               statement in the form attached hereto as Exhibit "A".
23            h. outside experts or expert consultants consulted by the undersigned
24               Parties or their counsel in connection with the Proceeding, whether
25               or not retained to testify at any oral hearing; provided, however,
26               that prior to the Disclosure of Confidential Materials to any such
27               expert or expert consultant, counsel for the Party making the
28               Disclosure shall deliver a copy of this Stipulation and Protective


                                            7   Case No.: 2:l 7—CV-07225—FMO—AGR~c
                                                STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 8 of 13 Page ID #:154




 1                   Order to such person, shall explain its terms to such person, and
 2                   shall secure the signature of such person on a statement in the form
 3                   attached hereto as E~ibit "A". It shall be the obligation of counsel,
 4                   upon learning of any breach or threatened breach of this
 5                   Stipulation and Protective Order by any such expert or expert
 6                   consultant, to promptly notify counsel for the Designating Party of
 7                   such breach or threatened breach; and
 8                i. any other person that the Designating Party agrees to in writing.
 9         8.     Confidential Materials shall be used by the persons receiving them
10   only for the purposes of preparing for, conducting, participating in the conduct of,
11   and/or prosecuting and/or defending the Proceeding, and not for any business or
12   other purpose whatsoever.
13         9.     Any Party to the Proceeding (or other person subject to the terms of
14 this Stipulation and Protective Order) may ask the Court, after appropriate notice to
15   the other Parties to the Proceeding, to modify or grant relief from any provision of
16 this Stipulation and Protective Order.
17         10.   Entering in to, agreeing to, and/or complying with the terms of this
18   Stipulation and Protective Order shall not:
19               a. operate as an admission by any person that any particular
20                   Document, Testimony or Information marked "Confidential"
21                   contains or reflects trade secrets, proprietary, confidential or
22                   competitively sensitive business, commercial, financial or personal
23                  information; or
24               b. prejudice in any way the right of any Party (or any other person
25                  subject to the terms of this Stipulation and Protective Order):
26                      i. to seek a determination by the Court of whether any
27                         particular Confidential Material should be subject to
28                         protection as "Confidential" under the terms of this


                                              $ Case No.: 2:17—CV-07225—FMO—AGRx
                                                STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 9 of 13 Page ID #:155



 1                          Stipulation and Protective Order; or
 2                       ii. to seek relief from the Court on appropriate notice to all
 3                          other Parties to the Proceeding from any provisions) of this
 4                          Stipulation and Protective Order, either generally or as to
 5                          any particular Document, Material or Information.
 6         11.    Any Party to the Proceeding who has not executed this Stipulation and
 7   Protective Order as of the time it is presented to the Court for signature may
 8 thereafter become a Party to this Stipulation and Protective Order by its counsel's
 9 signing and dating a copy thereof and filing the same with the Court, and serving
10   copies of such signed and dated copy upon the other Parties to this Stipulation and
11   Protective Order.
12         12.    Any Information that may be produced by a non-Party witness in
13   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
14   by such non-Party as "Confidential" under the terms of this Stipulation and
15   Protective Order, and any such designation by a non-Party shall have the same
16 force and effect, and create the same duties and obligations, as if made by one of
17 the undersigned Parties hereto. Any such designation shall also function as a
18   consent by such producing Party to the authority of the Court in the Proceeding to
19 resolve and conclusively determine any motion or other application made by any
20   person or Party with respect to such designation, or any other matter otherwise
21   arising under this Stipulation and Protective Order.
22         13.   If any person subject to this Stipulation and Protective Order who has
23   custody of any Confidential Materials receives a subpoena or other process
24 ("Subpoena") from any government or other person or entity demanding
25   production of Confidential Materials, the recipient of the Subpoena shall promptly
26   give notice of the same by electronic mail transmission, followed by either express
27   mail or overnight delivery to counsel of record for the Designating Party, and shall
28   furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the


                                                   Case No.:2:17—CV-07225—FMO—AGRx
                                                   STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 10 of 13 Page ID #:156




 1   Designating Party may, in its sole discretion and at its own cost, move to quash or
 2 limit the Subpoena, otherwise oppose production of the Confidential Materials,
 3 and/or seek to obtain confidential treatment of such Confidential Materials from
 4 the subpoenaing person or entity to the fullest extent available under law. The
 5   recipient of the Subpoena may not produce any Documents, Testimony or
 6 Information pursuant to the Subpoena prior to the date specified for production on
 7 the Subpoena.
 8          14.     Nothing in this Stipulation and Protective Order shall be construed to
 9   preclude either Party from asserting in good faith that certain Confidential
10 Materials require additional protection. The Parties shall meet and confer to agree
11   upon the terms of such additional protection.
12          15.     If, after execution of this Stipulation and Protective Order, any
13   Confidential Materials submitted by a Designating Party under the terms of this
14   Stipulation and Protective Order is Disclosed by anon-Designating Party to any
15   person other than in the manner authorized by this Stipulation and Protective
16 Order, the non-Designating Party responsible for the Disclosure shall bring all
17 pertinent facts relating to the Disclosure of such Confidential Materials to the
18   immediate attention ofthe Designating Party.
19         16.      This Stipulation and Protective Order is entered in to without
20   prejudice to the right of any Party to knowingly waive the applicability of this
21   Stipulation and Protective Order to any Confidential Materials designated by that
22 Party. If the Designating Party uses Confidential Materials in anon-Confidential
23   manner, then the Designating Party shall advise that the designation no longer
24   applies.
25         17.      Where any Confidential Materials, or Information derived from
     Confidential Materia1~ is included in any motion or other proceeding, the party
     shall follow
28         18.      The Parties shall meet and confer regarding the procedures for use of


                                               10    Case No.: 2:17-CV-07225-FMO-AGRx
                                                     STIPULATED PROTECTIVE ORDER
 Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 11 of 13 Page ID #:157




 1   Confidential Materials at trial and ~~move the Court for entry of an appropriate
         ~nfor rna~ o~.        Used ~+ ~Ir~'a.( ~Ina.l~. be~~o-w~ p u,b~'c alp         - Q ~~-te
 2 order.~f-F,
               prclPX' u.~Q.r► ~ r'it~'~vl.. Vy~,p`h'~-vt.. a..~d A ~t-tf-~i'u'F~' ~~Le-~w-►'t~tg .
 3       19. Nothing in this Stipulation and Protective Order shall affect the ~
 4   admissibility into evidence of Confidential Materials or abridge the rights of any
 5   person to seek judicial review or to pursue other appropriate judicial action with
 6   respect to any ruling made by the Court concerning the issue of the status of
 7   Protected Material.
 8            20.   This Stipulation and Protective Order shall continue to be binding
 9   after the conclusion of this Proceeding and all subsequent proceedings arising from
10   this Proceeding, except that a Party may seek the written permission of the
11   Designating Party or may move the Court for relief from the provisions of this
12   Stipulation and Protective Order. T                                     ,
13                                           ,
14   ~~   ~~~~e~t~~~~eceedin~.i~
           r,                    rP,~,,,;,,arP,~
15            21.   Within ninety (90) days after the conclusion of this case, counsel for
16   the Party who has received Confidential Materials shall either: (a) return to the
17   Designating Party the Confidential Materials, including any Document which any
18   such Party disclosed to any Qualified Person, or (b) securely destroy the
19   Confidential Materials, including any Documents which any such Party disclosed
20   to any Qualified Person, and certify in writing such destruction to the Designating
21   Party.
22            22.   Nothing in this Protective Order shall limit any Party's right to
23   disclose to any person, or use for any purpose, its own information and
24   Documents.
25            23.   After this Stipulation and Protective Order has been signed by counsel
26   for all Parties, it shall be presented to the Court for entry. Counsel agree to be
27   bound by the terms set forth herein with regard to any Confidential Materials that
28   have been produced before the Court signs this Stipulation and Protective Order.


                                                 11   Case No.: 2:17—CV-07225—FMO—AGI~
                                                      STIPULATED PROTECTIVE ORDER
     Case 2:17-cv-07225-FMO-AGR Document 31 Filed 12/13/18 Page 12 of 13 Page ID #:158




             24.   The Parties and all signatories to the Certification, attached hereto as
 2 Exhibit "A," agree to be bound by this Stipulation and Protective Order pending its
 3     approval and entry by the Court. In the event, that the Court modifies this
 4     Stipulation and Protective Order, or in the event, that the Court enters a different
 5     Protective Order, the Parties agree to be bound by this Stipulation and Protective
 6     Order until, such time as the Court may enter such a different Order. It is the
 7 Parties' intent to be bound by the terms of this Stipulation and Protective Order
 8     pending its entry so, as to allow for immediate production of Confidential
 9     Materials under the terms herein.
10           This Stipulation and Protective Order may be executed in counterparts.
11
12 DATED: ~                    ,2018                THE BICKEL LAW
13
14
15                                           I~

16
17
18
19 ~ DATED: December 13, 2018                       BOWMAN AND BROOKE LLP
20
21
22
                                                    Brian Takah i
23                                                  Michael J. H itz
                                                    Patrick J. Ra e
24                                                  Attorneys f Defendant
                                                    JAGUAR LAND ROVER NORTH
25                                                  AMERICA,LLC
26
27
28


                                               12   Case No.: 2:17—CV-07225—FMO—AGRx
                                                    STIPULATED PROTECTIVE ORDER
